Case 2:20-cv-00180-JLB-MRM_Document 41-5 Filed 07/01/20. Page 1 of 1 PageID 625

IN THE UNITED STATES DISTRICT COURT FOR THE
MIDDLE DISTRICT OF FLORIDA
FORT MYERS DIVISION

LINDA FAIRSTEIN,

Plaintiff Case No: 2:20-cv-00180-TPB-NPM

Wa

NETFLIX, INC... AVA DUVERNAY,
and ATTICA LOCKE,

Pewee ert Nee Se meet Time “Nt ete te

Defendants.

DECLARATION OF ELIZABETH LEDERER

 

I, Elizabeth Lederer, declare as follows:

hi I currently reside in the state of New York.

2 I will not be inconvenienced and will willingly travel to Fort Myers, Florida to
testify at the trial in this action without the need for a court ordered subpoena.

Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury that the foregoing

is true and correct.

n
Executed on this \> day of June, 2020.

“——

ioe ETH LEDERER
Bs
